        Case 3:14-cr-00007-LRH-WGC Document 77 Filed 03/19/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                   Case No. 3:14-CR-00007-LRH-WGC

12                  Plaintiff,

13          v.                                                   RELEASE ORDER
14   JUSTIN PAUL RAMOS,

15                  Defendant.

16
17          IT IS HEREBY ORDERED that JUSTIN PAUL RAMOS is hereby released from
18   custody of the United States Marshal Service, and specifically from the Santa Rita Jail, and
19   shall continue supervised release with conditions.
                                                          This is good LRH signature


20
21          DATED this 19th day of March, 2021.
22
23
24
                                                     HONORABLE LARRY R. HICKS
25                                                   UNITED STATES DISTRICT JUDGE
26
